The Disciplinary Review Board having filed with the Court its decision in DRB 07-094, concluding that LYNNE M. GALE of MAPLEWOOD, who was admitted to the bar of this State in 1974, should be reprimanded for violating RPC 1.1(a) (gross neglect), RPC 1.1(b) (pattern of neglect), RPC 5.4(c) (allowing third party to direct the lawyer’s professional judgment), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And the Court having determined that the failure of the formal complaint to satisfy the requirement of Rule l:20-4(b) in respect of the violation of RPC 5.4(c) found by the Disciplinary Review Board requires that the Board’s determination in that regard be vacated;
And good cause appearing;
It is ORDERED that the determination of the Disciplinary Review Board that respondent violated RPC 5.4(c) is vacated; and it is further
ORDERED that LYNNE M. GALE is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.